Exhibit 10.3




JOINDER AGREEMENT, dated as of February 12, 2018 (this “Agreement”), is made by
AMERICAN WOODMARK CORPORATION, a Virginia corporation (the “Borrower”), each
Subsidiary of the Borrower identified on the signature pages of this Agreement
as an “Existing Subsidiary Guarantor” (each an “Existing Subsidiary Guarantor”),
each Subsidiary of the Borrower identified on the signature pages of this
Agreement as an “Additional Subsidiary Guarantor” (each an “Additional
Subsidiary Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as Administrative Agent (the “Administrative Agent”), for the
benefit of the Secured Parties.


STATEMENT OF PURPOSE


Pursuant to the Credit Agreement, dated as of December 29, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders from time to time party
thereto and the Administrative Agent, the Lenders have agreed to make Extensions
of Credit to the Borrower upon the terms and subject to the conditions set forth
therein.


Pursuant to the terms of the Subsidiary Guaranty Agreement, dated as of December
29, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Subsidiary Guaranty Agreement”), by the Existing Subsidiary
Guarantors in favor of the Administrative Agent, the Existing Subsidiary
Guarantors have guaranteed the payment and performance of the Secured
Obligations.


Pursuant to the terms of the Collateral Agreement, dated as of December 29, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), by and among the Borrower and the Existing Subsidiary
Guarantors in favor of the Administrative Agent, the Borrower and the Existing
Subsidiary Guarantors have granted a security interest in their respective
Collateral to secure the Secured Obligations.


The Borrower, the Existing Subsidiary Guarantors and the Additional Subsidiary
Guarantors, though separate legal entities, comprise one integrated financial
enterprise, and all Extensions of Credit to the Borrower will inure, directly or
indirectly, to the benefit of each Existing Subsidiary Guarantor and each
Additional Subsidiary Guarantor.


It is a condition precedent to the obligation of the Lenders to make the Delayed
Draw Term Loans under the Credit Agreement that each Additional Subsidiary
Guarantor shall have executed and delivered this Agreement to the Administrative
Agent, for the benefit of the Secured Parties.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Lenders to make the Delayed Draw Term Loans under the Credit Agreement, each of
the Borrower, each Existing Subsidiary Guarantor and each Additional Subsidiary
Guarantor hereby agrees with the Administrative Agent, for the benefit of the
Secured Parties, as follows:











--------------------------------------------------------------------------------




1.    Terms Defined in Loan Documents. Terms not otherwise defined in this
Agreement have the respective meanings provided in the Credit Agreement, the
Subsidiary Guaranty Agreement or the Collateral Agreement, as applicable.


2.    Subsidiary Guaranty Agreement.


a.    Joinder. Each Additional Subsidiary Guarantor hereby irrevocably,
absolutely and unconditionally agrees to become a party to the Subsidiary
Guaranty Agreement as a “Guarantor” effective as of the date hereof. As of the
date hereof, all references to “Guarantor” in the Subsidiary Guaranty Agreement
shall include the Additional Subsidiary Guarantors.


b.    Guaranty. Each Additional Subsidiary Guarantor hereby, jointly and
severally with the other Guarantors, absolutely, irrevocably and unconditionally
guarantees as a primary obligor and not merely as a surety to the Administrative
Agent for the benefit of the Secured Parties, and their respective permitted
successors, endorsees, transferees and assigns, the prompt payment and
performance of all Guaranteed Obligations, with the same force and effect as if
such Additional Subsidiary Guarantor were a signatory to the Subsidiary Guaranty
Agreement.


c.    Affirmations. Each Additional Subsidiary Guarantor hereby acknowledges,
makes and affirms, as of the date hereof, with respect to itself, its properties
and its affairs, each of the representations, warranties, acknowledgements and
certifications applicable to, and each of the waivers by, any “Guarantor”
contained in the Subsidiary Guaranty Agreement, as supplemented by this
Agreement.


3.    Collateral Agreement.


a.    Joinder. Each Additional Subsidiary Guarantor hereby irrevocably,
absolutely and unconditionally agrees to become a party to the Collateral
Agreement as a “Grantor” effective as of the date hereof. As of the date hereof,
all references to “Grantor” in the Collateral Agreement shall include the
Additional Subsidiary Guarantors.


b.    Grant of Security Interest. Each Additional Subsidiary Guarantor hereby
grants and pledges to the Administrative Agent, for the benefit of itself and
the other Secured Parties, a continuing security interest in, all of such
Additional Subsidiary Guarantor’s right, title and interest in, and such
Additional Subsidiary Guarantor’s power to transfer rights in, the Collateral,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations, with the same force and effect as if such Additional
Subsidiary Guarantor were a signatory to the Collateral Agreement.


c.    Affirmations. Each Additional Subsidiary Guarantor hereby acknowledges,
makes and affirms, as of the date hereof, with respect to itself, its properties
and its affairs, each of the representations, warranties, acknowledgements and
certifications applicable to, and each of the waivers by, any “Grantor”
contained in the Collateral Agreement, as supplemented by this Agreement.


4.    Additional Agreements.


a.    Supplemental Schedules. Attached as Exhibit A to this Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing the respective
Schedules to the Collateral Agreement as thereon indicated. Each of the
Borrower, each Existing Subsidiary Guarantor and each Additional Subsidiary
Guarantor hereby represents and warrants that the information contained on each


2





--------------------------------------------------------------------------------




of the Supplemental Schedules with respect to such Credit Party and its
properties and affairs is true and complete as of the date hereof.


b.    Reaffirmation of Subsidiary Guaranty Agreement. Each Existing Subsidiary
Guarantor hereby reacknowledges and reaffirms, as of the date hereof, with
respect to itself, its properties and its affairs, each of the representations,
warranties, acknowledgements and certifications applicable to, and each of the
waivers by, any “Guarantor” contained in the Subsidiary Guaranty Agreement, as
supplemented by this Agreement.


c.    Reaffirmation of Collateral Agreement. Each of the Borrower and each
Existing Subsidiary Guarantor hereby reacknowledges and reaffirms, as of the
date hereof, with respect to itself, its properties and its affairs, each of the
representations, warranties, acknowledgements and certifications applicable to,
and each of the waivers by, any “Grantor” contained in the Collateral Agreement,
as supplemented by this Agreement.


5.    Miscellaneous.


a.    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Existing Subsidiary Guarantor
or Additional Subsidiary Guarantor may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and the other Lenders (except as otherwise provided by
the Credit Agreement).


b.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.


c.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 7.5
and 7.6 of the Collateral Agreement are hereby incorporated by reference as if
fully set forth herein.


d.    Severability of Provisions. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


e.    Integration. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees, constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, written or oral, relating to the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of the Credit Agreement, the provisions of the Credit
Agreement shall control, and in the event of any conflict between the provisions
of this Agreement and any other Security Documents, the provisions of the
Collateral Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the other Secured
Parties in any other Loan Document shall not be deemed a conflict with this
Agreement.




3





--------------------------------------------------------------------------------




[Signature Pages Follow]


4





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the day and year first written above.


                    
BORROWER:


AMERICAN WOODMARK CORPORATION, as Borrower




By:    /s/ S. Cary Dunston _____   
   Name: S. Cary Dunston
   Title: President, Chief Executive Officer and
                         Chairman of the Board




EXISTING SUBSIDIARY GUARANTORS:


AMENDÉ CABINET CORPORATION, as an Existing Subsidiary Guarantor




By:    /s/ M. Scott Culbreth            
   Name: M. Scott Culbreth
   Title: President, Secretary and
                        Chairman of the Board


COMPLETE KITCHENS LLC, as an Existing Subsidiary Guarantor




By:    /s/ S. Cary Dunston            
   Name: S. Cary Dunston
   Title: President




ADDITIONAL SUBSIDIARY GUARANTORS:



    
[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------






RSI HOME PRODUCTS, INC., as an Additional Subsidiary Guarantor




By:    /s/ S. Cary Dunston            
   Name: S. Cary Dunston
   Title: Chairman, President and
                         Chief Executive Officer










PROFESSIONAL CABINET SOLUTIONS, INC., as an Additional Subsidiary Guarantor




By:    /s/ S. Cary Dunston            
   Name: S. Cary Dunston
   Title: Chairman, President and
                         Chief Executive Officer




RSI HOME PRODUCTS MANAGEMENT, INC., as an Additional Subsidiary Guarantor




By:    /s/ S. Cary Dunston            
   Name: S. Cary Dunston
   Title: Chairman, President and
                         Chief Executive Officer


RSI HOME PRODUCTS MANUFACTURING, INC., as an Additional Subsidiary Guarantor




By:    /s/ S. Cary Dunston            
   Name: S. Cary Dunston
   Title: Chairman, President and
                         Chief Executive Officer


RSI HOME PRODUCTS SALES, INC., as an Additional Subsidiary Guarantor




By:    /s/ S. Cary Dunston            
   Name: S. Cary Dunston
   Title: Chairman, President and
                         Chief Executive Officer







[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------




 
 







[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By: /s/ Dermaine Lewis               
   Name: Dermaine Lewis
   Title: Senior Vice President
















[Signature Page to Joinder Agreement]



